Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of 
Claims 1-5 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US20160146366) in view of Burklin (US20140353391), further in view of Riehl (US6366194).
Regarding claims 1-2, Takahashi teaches an electronic expansion valve (Figure 2), comprising:
a rotor (Figure 2, 31), a stator (Figure 2, 33), and a circuit board (Figure 6A, 126), the rotor comprising a permanent magnet (Figure 2, 92), the permanent magnet comprising at least two pairs of magnetic poles (¶48), the stator comprising a coil and a coil bobbin (Figure 2, 88 and Figure 5F, bobbins 124), the coil being supported by the coil bobbin (¶67) and electrically connected to the circuit board (¶66), the coil bobbin being arranged around the permanent magnet (Figure 2, 88 and 92), wherein the electric expansion valve further comprises a box body , part of the box body is formed through injection molding by using the stator as an insert (Figure 2, 33, ¶47. The coil 33 is formed by plastic molding and the specification of 
Takahashi does not disclose the Hall sensor arrangement of claim 1.
However, Burklin notes that Hall sensors are effective for the control of expansion valves utilizing the stator/rotor regime (Figure 3, 332, ¶43) which allows for accurate adjustment and monitoring (¶50) and Riehl discloses a Hall effect sensor for such motor arrangements (Figures 3-4) wherein the Hall sensor is arranged at the periphery of the permanent magnet (Figure 3, 2 and 5) and is electrically connected to the circuit board (Figure 3, 15), the hall sensor comprises a sensing portion (Figure 3, 3) and a connecting portion (Figure 3, 36), the sensing portion is electrically connected to the circuit board through the connecting portion (Figure 3, 3 to 36 to 15), and the sensing portion is configured to sense a magnetic pole change of the permanent magnet (Col. 2, lines 15-33), where the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include a Hall sensor as taught by Riehl in the expansion valve box body, within the cavity so as to be arranged on the circuit board 126, in order to provide the system of Takahashi with more accurate positional control of the valve and more accurate control over the refrigeration system overall.
Regarding claims 3 and 11, Takahashi as modified teaches all of the limitations of claims 1 and 2, wherein
the mounting portion comprise a first engagement portion (Riehl, Figure 4, portion of 1 above 15) and a second engagement portion (Riehl, Figure 4, 25, 32, 26), the Hall sensor is plugged into the first engagement portion (Figure 3, 3 is embedded into 1. “Plugged” 
Regarding claims 4 and 12, Takahashi as modified teaches all of the limitations of claims 3 and 11, wherein
the Hall sensor comprises a package portion (Riehl, Figure 3, 12), the package portion is formed through injection molding by using the sensing portion as an insert (Riehl, Figure 3, 3 and 12, Figure 6. “Formed through injection molding with the sensing portion as an insert” is product-by-process and does not structurally differentiate the claimed invention from Riehl), the connecting portion comprises a pin (Riehl, Figure 5, 8,9,10), the pin is fixed to the package portion through injection molding (Riehl, Figure 3, 36 is fixed to 12. “Through injection molding” is a product-by-process limitation which does not structurally differentiate the claimed invention from that in Riehl), the first engagement portion comprises a mounting groove and a through hole, the package portion is accommodated in 
While Takahashi as modified does not specify that the pins are soldered to the circuit board, the Examiner takes Official Notice that it is old and well known in the art to solder components to circuit boards because it offers a cost effective, stable connection for circuit board components.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to solder the electrical connection of the Hall sensor and circuit board in Takahashi as modified in order to offer a cost effective and stable electrical connection for the sensor. Further, soldering would render Takahashi as modified to meet the product-by-process limitation of “welding”.
Regarding claims 5 and 13, Takahashi as modified teaches all of the limitations of claims 4 and 12, wherein
the second engagement portion comprises a connecting post, a length of the pin is equal to a length of the .
Claims 6-8 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US20160146366) in view of Burklin (US20140353391), further in view of Riehl (US6366194), further in view of Auburger (US7385394).
Regarding claims 6 and 14, Takahashi as modified teaches all of the limitations of claims 3 and 11, but does not teach the particulars of claims 6 and 14.
However, Auburger discloses wherein the mounting portion comprises an adapter plate, the adapter plate is provided with a connecting circuit, the hall sensor is fixed to and electrically connected to the adapter plate, the adapter plate is fixed to and electronically connected to the circuit (Figure 4, 3, 9, plate 12, circuit 7) wherein such an adapter plate construction provides for compensation of inhomogeneity from the magnet and allows for more reliable detection of magnetic fields (col. 4, lines 3-11).
Therefore, it would have been obvious to one ofordinary skill in the art at the time of filing to utilize such an 
Regarding claims 7 and 15, Takahashi as modified teaches all of the limitations of claims 6 and 14, wherein the Hall sensor comprises
a package portion, the package portion encapsulating the sensor portion (Auburger, Figure 4, 3 and 4), the connecting portion comprises a lead, the lead and the sensing portion are arranged opposite to each other (Auburger, Figure 4, 6 and 3 are opposite each other), the adapter plate comprises a bonding pad, and the lead is fixedly connected to the bonding pad (Auburger, Figure 4, bonding pad 12, which is fixed and integral with 6).
Regarding claims 8 and 16, Takahashi as modified teaches all of the limitations of claims 7 and 15, wherein
the circuit board is provided with a socket, the adapter plate comprises a plug, and the adapter plate is fixed to and electrically connected to the circuit board by plugging the plug into the socket (Riehl, Figure 3, 8 plugs into a hole, or socket, in 15 in order to be electrically connected thereto. See Auburger, where the pin is the adapter plate, i.e. Takahashi as modified would plug in via the adapter plate).
Claims 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US20160146366) in view of Burklin (US20140353391), further in view of Riehl (US6366194), further in view of Auburger (US7385394), further in view of Shoop (New Devices for Optoelectronics: Smart Pixels, Fiber Optic Data Communication: Technological Trends and Advances, ©2002).
Regarding claims 9 and 17, Takahashi as modified teaches all of the limitations of claims 7 and 15, but does not teach the bonding method of claims 9 and 17.
However, Shoop discloses that when bonding to electrical components to circuit boards utilizing a bonding pad on each component can be utilized to solder the components together (p. 366, 10.3.1.3.1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a bonding pad on the adapter plate and a bonding pad on the circuit board, where they are joined and soldered together when assembled, in order to form a good electro and mechanical connection between the components.
Claims 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US20160146366) in view of Burklin (US20140353391), further in view of Riehl (US6366194), further in view of Shoop (New Devices for Optoelectronics: Smart Pixels, Fiber Optic Data Communication: Technological Trends and Advances, ©2002).
Regarding claims 10 and 18, Takahashi as modified teaches all of the limitations of claims 3 and 11, wherein the mounting portion comprises
a package portion (Riehl, Figure 3, 12), the package portion is fixed to the sensing portion through injection molding (Riehl, Figure 3, 3 and 12, Figure 6. “Formed through injection molding with the sensing portion as an insert” is product-by-process and does not structurally differentiate the claimed invention from Riehl), the connecting portion is provided with a lead at an end of the package portion (Riehl, Figure 5, 8,9,10).
Takahashi as modified does not teach the bonding pad of claim 10.
However, Shoop discloses that when bonding to electrical components to circuit boards utilizing a bonding pad on each component can be utilized to solder the components together (p. 366, 10.3.1.3.1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a bonding pad on the lead and a bonding pad on the circuit board, where they are joined and soldered together when assembled, in order to form a good electro and mechanical connection between the .
Response to Arguments
Applicant’s arguments, filed 01/31/2022, have been fully considered.
Applicant has argued that Takahashi does not disclose the location of the sensing portion. Takahashi is not relied upon to teach this feature and therefore the argument is moot.
Applicant has argued that Burklin does not teach the location of the sensing portion. However, Burklin is not relied upon to teach this feature and therefore the argument is moot.
Applicant notes that Figure 3 of Riehl indeed shows rotor 5 and hall sensor 2 and that Figure 3 is viewed along the rotation axis of the rotor 5. Applicant argues that it cannot be obtained that the Hall sensor 2 is located in a radial region between two axis ends of the rotor 5 because the relative positions of the Hall sensor 2 and the rotor 5 along the rotation axis of the rotor 5 cannot be ascertained when viewing along the axial direction of the rotor 5.
However, the sensor 2 of Riehl senses the change in magnetic field from magnets on rotor 5. The magnets are clearly within the axial bounds of rotor 5 because they are on rotor 5. The Hall sensor 2 is therefore located between the axial ends 
Applicant has argued that Auburger and Shoop do not disclose the location of the sensing portion. Auburger and Shoop are not relied upon to teach this feature and therefore the argument is moot.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125. The examiner can normally be reached 06:30-15:30 Central Time, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCHYLER S SANKS/Examiner, Art Unit 3763